                            UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 LAKE CHARLES DIVISION
                                 **************************

IN RE: JONATHAN PAUL HATFIELD                                                       CASE NO. 19-20754

                                                                                    CHAPTER 13

                                        NOTICE OF HEARING

        YOU ARE HEREBY NOTIFIED that the Debtor has filed the foregoing “Objection to Notice
of Post-petittion Mortgage Fees, Expenses, and Costs.” Any opposition must be filed, in writing,
within seven days prior to the date set for hearing, with the Clerk, U.S. Courthouse, at the address
shown, with copies to the attorney for the Debtor and the Standing Trustee.

        NOTICE IS FURTHER GIVEN that IF AND ONLY IF, an objection is timely filed a hearing
will be held before the Bankruptcy Judge in the Federal Courthouse, 1st Floor Courtroom, 611 Broad
Street, Lake Charles, Louisiana, on the_12_ day of March, 2020, at 9:00 a.m.

DATED:          February 11, 2020

Office of US Trustee                                      Matthew Bond Pettaway
300 Fannin St., Ste. 3196                                 One Lakeshore Dr., Ste. 1600
Shreveport, LA 71101                                      Lake Charles, LA 70629

Keith Rodriguez
Chapter 13 Trustee
POB 3445
Lafayette, LA 70502              Lake Charles, Louisiana, this __11th _ day of February, 2020
                                 ROBICHAUX, MIZE, WADSACK, RICHARDSON & WATSON
                                 By:___/s/ Matthew Bond Pettaway________
                                 Matthew Bond Pettaway #33313
                                 Attorney for Debtor


                                      CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing “Objection to Proof of Claim” and
a copy of the Notice of Hearing was served electronically and /or by first class mail, postage prepaid to the
following on the U.S. Trustee, Standing Chapter 13 Trustee; Debtor; D. Anthony Sottile, Authorized Agent for
Home Point Financial Corporation, 394 Wards Corner Rd., Suite 180, Loveland, OH 45140

                                 Lake Charles, Louisiana, this 11th day of February, 2020
                                        By:___/s/ Matthew Bond Pettaway _______




   19-20754 - #32 File 02/11/20 Enter 02/11/20 18:35:19 Main Document Pg 1 of 1
